Citation Nr: 1760114	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Meniere's disease (also claimed as vertigo).

2. Entitlement to a rating in excess of 0 percent for service connected right inguinal hernia, from March 24, 2009. 

3. Entitlement to a rating in excess of 10 percent for service connected surgical scar from right inguinal hernia repair, from March 24, 2009. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972. He also has confirmed service in the United States Army National Guard during various periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA). 

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2013 (right inguinal hernia and surgical scars), August 2013 (surgical scars), and December 2014 (surgical scars and Meniere's disease) rating decisions of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran later testified before the undersigned at a September 2017 hearing via video conference. The hearing transcript is of record.

In August 2014, the Board remanded the case with regard to the claim for a compensable rating for a right hernia disability following a finding that the Veteran had not been afforded the opportunity for a hearing. As stated previously, the Veteran has appeared at a hearing and, thus, this case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. There is no  competent evidence that Meniere's disease (also claimed as vertigo) occurred in or was caused by service. 

2. The Veteran has no detectable inguinal hernia. 

3. The Veteran has one stable scar that is not painful as a result of right inguinal hernia repair. 



CONCLUSIONS OF LAW

1. The criteria for service connection for Meniere's disease have not been met. 38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for a compensable rating for right inguinal hernia have not been met. 38 U.S.C. §§ 1155; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, Diagnostic Code 7338.

 3. The criteria for an increased rating for surgical scar from right inguinal hernia repair have not been met. 38 U.S.C. §§ 1155; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to address his claims. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

VA has fulfilled its duty to assist the Veteran. Service treatment records, private treatment records identified by the Veteran, VA medical treatment records, and Social Security records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. VA examinations were conducted in September 2014 and April 2015. The examiners made all required clinical findings and provided sufficient information. 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board also finds that there has been substantial compliance with its August 2014 remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

The Veteran contends that he has Meniere's disease (also claimed as vertigo) related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has Meniere's disease or vertigo that is etiologically related to, or aggravated by, an in-service disease or injury. The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has Meniere's disease or vertigo related to his military service.

Medical records from Valley Coastal Bend and the Mackie Clinic show that the Veteran has been treated for various ear disorders, including otalgia and chronic serous otitis media, however there is no diagnosis for these conditions. In fact, in July 2016, the Veteran underwent an examination to assess his hearing loss and tinnitus. He did not indicate that he had been diagnosed with Meniere's disease. The Veteran's service treatment records also do not reflect complaints, a diagnosis of, or treatment for Meniere's disease or vertigo.

The Board notes that the Veteran, as demonstrated in his testimony, may sincerely believe that he has Meniere's disease or vertigo that is causally related to active service. However, the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of vertigo for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. Increased Schedular Evaluation

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. 
§ 1155; 38 C.F.R. Part 4. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran asserts that his right inguinal hernia is more severe than contemplated by the assigned evaluation. Service connection for right inguinal hernia is assigned an initial noncomplensable evaluation as of March 24, 2009 under the provision of 38 C.F.R. § 4.114, Diagnostic Code 7338.

Diagnostic Code 7338 relates to inguinal hernia. Under this diagnostic code a small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling. Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling. Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling. Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling. Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling. A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable. This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree. 38 C.F.R. § 4.114.

Diagnostic Code 7804, covering unstable or painful scars, indicates that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1). If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2014). Scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under diagnostic code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Diagnostic Code 7805, covering other scars, including linear scars, and other effects of scars, provides that any disabling effect(s) that are no considered in a rating provided under Diagnostic Codes 7800 through 7804 should be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Turning to the evidence of record, the Veteran was provided a VA examination in September 2014. At the time, the Veteran had two scars: one as a result of umbilical hernia repair and one from inguinal hernia repair. The Veteran reported that he underwent right inguinal hernia repairs in 1991 and 1999, as well as umbilical hernia repair in 2014. He stated that he took Naproxen for these conditions. The Veteran stated that his scar from umbilical hernia repair, which is not service connected, caused a dull steady pain. He also had a scar as a result of the inguinal hernia repair, which was noted to be a linear eight centimeters. No scars were painful and unstable. The examiner reported that the Veteran's scars did not impact his ability to function or work.

The examiner detected no inguinal hernia on examination, however he indicated that the Veteran's hernia impacted his ability to work by preventing him from lifting or carrying heavy things. He concluded that there were no post-surgical inguinal hernia complications on the right side.

The Veteran was provided another VA examination in April 2015. The examination report indicates that the Veteran had one 12 centimeter, linear scar on the right inguinal side. The Veteran reported pain beneath the scar. The scar was not unstable and/or painful. The examiner reported that the scar did not limit the Veteran's function but the pain beneath the scar impacted his ability to work by preventing him from lifting any load over 10 pounds and digging trenches as a plumber. 

With regard to his hernia, the Veteran complained of persistent dull right inguinal pain that radiated down his thigh. He rated his pain as a seven on a 10-point scale that occurred daily and worsened when he urinated. He also reported that he took Naproxen daily for pain.

The examiner did not detect an inguinal hernia on examination; however, he classified the surgical status of the Veteran's right hernia as "recurrent hernia appears operable and remediable." He reported that the hernia impacted the Veteran's ability to work as he had difficulty lifting over 10 pounds and digging trenches as a plumber. 

The Board finds that a compensable rating from March 24, 2009 for right inguinal hernia is not warranted under Diagnostic Code 7338. The main residual the Veteran is experiencing following his hernia repair is pain in the area of the repaired hernia. Although the Veteran has indicated that he wears a hernia belt, based on a review of the VA examinations, there appears to be no recurrence of right inguinal hernia. A compensable rating under Diagnostic Code 7338 requires a recurrence of the hernia. This diagnostic code does not provide for a higher rating based on residual pain resulting from a hernia repair. Therefore, the Veteran's disability picture more nearly approximates a noncompensable rating under Diagnostic Code 7338.

After a review of the evidence of record, the Board finds that from March 24, 2009, the evidence of record fails to support an evaluation in excess of 10 percent under Diagnostic Codes 7804 or 7805 for surgical scars from right inguinal hernia repair. The Veteran has one linear scar resultant from right inguinal hernia repair. He experiences pain in the area of the hernia repair, thus, the scar itself is reported to not be painful or unstable. Turning to Diagnostic Code 7805, an increased rating is not warranted as the Veteran's hernia repair scar is not reported to have any disabling effect that would allow for rating under another diagnostic code.

The Veteran has asserted that he has three scars resultant from three hernia surgeries. The only evidence provided to support this contention is the Veteran's lay statements. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board acknowledges that the Veteran is competent to describe observable symptoms, however he is unable to distinguish scars resultant from his umbilical hernia repair and his service connected right inguinal hernia repair. In addition, the more probative medical evidence indicates that the Veteran has one scar resultant from right inguinal hernia repair. As such, the Board finds the Veteran's statements to be of limited probative value.                                                                                                                                                                       

In summation, the diagnostic code for a right inguinal hernia does not provide for a rating based on pain. A higher rating under that diagnostic code would require the Veteran to have a recurrence of his hernia, which a review of the record shows has not occurred. The Veteran has one scar resultant from right inguinal hernia repair that is not painful, unstable, or result in any other disabling effect. For these reasons, the Veteran's right inguinal hernia and surgical scar do not warrant a compensable rating or increased rating, respectively.

III. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1) (2014). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. A comparison between the level of severity and symptomatology of the Veteran's right inguinal hernia and surgical scar resultant from right inguinal hernia repair with the criteria used in rating this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, while the rating criteria for an inguinal hernia does not contemplate the level of disability resulting for the Veteran's recurrent pain following his hernia repair, Diagnostic Code 7804 relating to unstable or painful scars does and the Veteran's scar simply does not result in any substantive disabling effects. 

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). However, the evidence of record does not show that the Veteran's disabilities markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate. The VA examinations indicate that the Veteran's hernia impacted his ability to work with regard to lifting heavy objects and digging trenches. The Veteran's manager and supervisor also reported that the Veteran was unable to work due to his work restrictions, however their statements were composed in 1991. Nevertheless, the VA examiners findings support a conclusion that the Veteran's work restrictions do not interfere with his employment to such an extent that remand or referral of a claim for TDIU is appropriate. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for Meniere's disease (also claimed as vertigo) is denied.

Entitlement to a compensable rating for right inguinal hernia is denied.

Entitlement to an increased rating for surgical scar from right inguinal hernia repair is denied.

____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


